                                                                      USDC-SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                          DOC#:
SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED:  L    ~II /z__/Q

IRIS E. CASTANEDA,

                             Plaintiff,
                                                                  No. 19-CV-725 (RA)
                        V.
                                                                         ORDER
MARRIOT INTERNATIONAL, INC. et al.,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

         According to the Final Report of Mediator #4 filed on the docket, the court-ordered

mediation in this case was held but unsuccessful in resolving any issue. No later than March 19,

2020, the parties shall jointly file a letter updating the Court as to the status of this case.

SO ORDERED.

Dated:          March 12, 2020
                New York, New York


                                                         Ronni      ams
                                                         United States District Judge
